99 F.3d 1129
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael R. FULLER;  Nancy J. Halstead, Plaintiffs-Appellants,v.NLI/PLC/MACO III, Defendant-Appellee.
No. 96-1176.
United States Court of Appeals, Fourth Circuit.
Submitted:  September 10, 1996.Decided:  October 30, 1996.

Michael R. Fuller, Nancy J. Halstead, Appellants Pro Se.
Before WILKINS, NIEMEYER, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellants appeal from the district court's order dismissing with prejudice their request for a temporary restraining order.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   Fuller v. NLI/plc/MACO III, No. MISC-96-5 (E.D.Va. Feb. 9, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED